DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  the phrase “parking space is” should be plural so as to read as “parking spaces are” for better form and grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 8 and 18, the term “the bicycles placed plate” in the last line is not found anywhere in Applicant’s specification or disclosure. For examination purposes, the phrase is assumed to refer to the bicycle placement plate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the background" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim. 

Additionally, in Claim 2, the term “background” is not sufficiently descriptive.  For example, the background may be a remote server or networked system of computers used to offload computer tasks from the localized control processors of the kiosk and bicycle parking device.  For the purposes of examination, the term “background” will be construed as being a backend computer system.  See also Claim 12, which states substantially the same indefinite language.

Claim 5 recites the limitation "the guide limit rail" in the second line.  There is insufficient antecedent basis for this limitation in the claim.   

Claim 5 also mentions the phrase “the guide limit rail guides the bicycle carrying platform in and out and limits the bicycle carrying platform”.  It is not clear what is being carried in and out of what.  It is suggested that adding the word “of” in the phrase so that it reads “the guide limit rail guides the bicycle carrying platform in and out of and limits the bicycle carrying platform” would be more clear.  For the purposes of examination, the phrase is interpreted as if the word “of” was added to the phrase.

See also Claim 15, which states substantially the same phrases.

Claim 6 recites the limitation "the push bicycle carrying platform" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 6 recites the phrase “so that the push block moves and the push bicycle carrying platform moves” in the last two lines is unclear and indefinite.  See also Claim 16, which recites the same phrase.
See also Claim 16, which states substantially the same phrases.

Claim 8 recites the limitation "bicycle carrying platform" in the first line and the limitation “bicycles placed plate” in the last line.  There is insufficient antecedent basis for these limitations in the claim. 

See also Claim 18, which states substantially the same phrases.

Claim 10 recites the limitation “park bicycle” in the first and second lines.  There is insufficient antecedent basis for these limitations in the claim. 

See also Claim 20, which states substantially the same phrases.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labarre (EP 0394130 A1).

Regarding Claim 1, Labarre discloses a bicycle parking device, i.e., parking installation (1), as illustrated in figures 1 and 2, including: a storage tray, i.e., the concrete slab located opposite concrete slab (33), located at the bottom of the bicycle parking device (1), noting the base of the parking installation on which the system is based and supported, and has a plurality of bicycle parking spaces (5) for parking vehicle such as bicycles may be parked, noting that a bicycle may be placed on platform/vehicle carrier, since the carrier can carry any type of vehicle; a lifting mechanism, i.e., transport system (7) with elevator (9) and jack (11), that drives a bicycle carrying platform, i.e., vehicle carrier (2), to move up and down, a rotary platform, i.e., turntable (17), that is rotatably disposed on the lifting mechanism (7, 9. 11), and is docked with the bicycle parking space (5); and wherein the bicycle carrying platform (2) transfers between the bicycle parking space (5) and the rotary platform (17).

Regarding Claim 11, see rejection of Claim 1, above.  Note also the final paragraph of the English translation of Labarre, which states as follows.
Finally, the management of the movement of the aforementioned elements, namely the floor locks, jackets, camera viewing, floor lock and translation index, will be executed by a controller controlling the entire system, itself possibly linked to a central computer station for viewing and monitoring.

Emphasis provided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labarre (EP 0394130 A1) in view of Li et al (CN 108222609 A) and further in view of Ayotte et al (US 2009/0301976 A1) and further in view of Mills et al (US 2015/0008237 A1).

Regarding Claims 2-5 and 12-15, Labarre teaches the system as described above.

Regarding Claim 2, Labarre does not expressly teach wherein the bicycle carrying platform has an electric lock that locks up the bike, the electric lock connected to a controller, the controller detects the state of the electronic lock and user data, the controller comprises a wireless transmission module, the wireless transmission module sends data to the background, and the background calculates billable hours based on the data. 

Regarding Claim 2, Labarre does not expressly teach, but Li teaches wherein the bicycle carrying platform, i.e, substrate (5) and bracket (5a), as illustrated in figures 3 and 4, has an electric lock, i.e., baffle (8a), clamping part (8b), connecting part (8c), left locking hook (23) and right locking hook (27), as illustrated in figures 4-8, for example, that locks up the bike, the electric lock connected to a controller, i.e., as mentioned under “invention content”, second paragraph, last sentence, which states in part “a locating mechanism, a clamping mechanism and a lifting mechanism are connected by the circuit and a controller”.

Regarding Claim 2, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the bicycle carrying platform has an electric lock that locks up the bike, the electric lock connected to a controller, the controller detects the state of the electronic lock and user data, as taught by Li, in Labarre’s parking system for the purpose of locking a bicycle to prevent movement and pilferage of said bicycle.

Regarding Claim 2, Labarre does not expressly teach, but Ayotte teaches the controller detects the state of the electronic lock and user data, as mentioned at paragraph 29, i.e., “the bicycle providing means further comprising a control unit for controlling the electronic lock of the at least one bicycle rack according to user request”, noting that “user request” is construed as user data, and noting the mention of user data in the form of an authorization code, as mentioned at paragraph 150, third sentence, the controller comprises a wireless transmission module, as mentioned at paragraph 150, last two sentences, i.e., “(i)t will also be appreciated that the payment module may comprise means for communicating with a distant server in the case where a credit card or a debit card is used to perform payment” and “the means for communicating to the distant server comprises a wireless communication interface”, the wireless transmission module sends data to the background (server), such as credit or debit card information, or authorization code user information, as mentioned at paragraph 150, third sentence, for example.

Regarding Claim 2, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the controller detects the state of the electronic lock and user data, the controller comprises a wireless transmission module, the wireless transmission module sends data to the background, as taught by Ayotte, in Labarre’s parking system for the purpose of communicating with a backend server for enabling payment such as through credit and debit cards.

Regarding Claim 2, Labarre does not expressly teach, but Mills teaches
the background (computer system), i.e., backend server (106), calculates billable hours based on the data, noting paragraph 35, fifth and sixth sentences, and paragraph 40, last two sentences, which state as follows.

[0035] The kiosk 102 can also include a communications module 118. The kiosk 102 can communicate with other devices and the server 106 through the communications module 118. The communications module 118 can enable the kiosk 102 to communicate with devices over the network 108 using wired or wireless communication protocols. For example, the communications module 118 enable the kiosk 102 to communicate with other devices over RS-232, phone lines, powerlines, Ethernet, WiFi, Bluetooth, WiMAX, 3G, 4G, cellular networks, or a combination thereof. In some implementations, costs of the kiosk 102 can be reduced by moving some systems from the kiosk 102 to the backend server 106--for example, the payment system 136 and the inventory tracking module 130. In this example, the kiosk 102 may not track its inventory, but relays an indication, via the communications module 118, of a rental to the backend server 106 each time a helmet is rented, and the backend server 106 maintains the inventory information for the kiosk 102. In some implementations, the communications module 118 may transmit indications of its real-time inventory to the server 106, such that a technician may view the kiosk's inventory. The kiosk 102 may also transmit indications of its stock of returned helmets or directly alert a technician when the number of returned helmets has reached (or rises above) a predetermined threshold so that the technician may remove the returned helmets from the kiosk 102 for cleaning. The kiosk 102 can also directly (or indirectly through the server) notify a technician if the inventory of helmets in the kiosk 102 drops below a predetermined level.

[0040] The backend server 106 can also include a payment system 136. The payment system 136 can handle the processing of credit cards and debit cards when a helmet is checked out from a kiosk 102. For example, a user may enter their credit card information at the display 116 of the kiosk 102. The information may be transmitted to the payment system 136 where it is processed and the user's account is debited. In some implementations, the user may purchase a monthly subscription to the system 100. For example, users may be able to create accounts associated with the kiosk 102. In some embodiments, the user may be able to associate a method of payment (e.g. a credit card) with the user's account such that the user's method of payment is automatically debited by the payment system 136 when the user rents a helmet. In this example, the user may input a user name or code via the display 116, which is transmitted back to the payment system 136. The payment system 136 may determine the validity of the user's subscription and, if valid, indicate to the kiosk 102 that the kiosk 102 should release a helmet to the user. In another implementation, the rental of the helmet may be included with the rental of a bike from a bike share system 104. In this example, the bike share system 104 may transmit an indication to the payment system 136 that the kiosk 102 should release a helmet to the user. The kiosk 102 may provide the bike share system 104 with an API that enables the bike share system 104 to communicate with the kiosk 102 or server 106. In some implementations, the bike share system 104 can interface with the controller 110 of the kiosk 102 to have the kiosk 102 release a helmet to the user without first sending the request to the payment system 136. In some implementations, if the user does not return a rented helmet at the predetermined time or if the helmet is returned damaged, the payment system 136 may charge a fee to the user's credit card. In some implementations, the payment system 136 debits the users account when the helmet is rented, and in other implementations the payment system debits the users account after the helmet is returned.

Emphasis provided.

Regarding Claim 2, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the background (computer system) calculates billable hours based on the data, as taught by Mills, in Labarre’s parking system for the purpose of offloading tasks from the local computer system at the bicycle rental kiosk to the backend server, thus enabling a simplified control/computer system at the bicycle parking system which reduces costs and increases efficiency by concentrating computing power in the backend computer system remotely.

Regarding Claim 3, Labarre teaches a jack (11) with rollers (13) guided along vertical post (15), as illustrated in figure 1.  

 Regarding Claim 3, Labarre does not expressly teach
wherein the lifting mechanism includes a first lifting screw, a second lifting screw and a lifting platform, the first lifting screw and the second lifting screw are vertical set, both sides of the lifting platform respectively match up the first lifting screw and the second lifting screw, and in response to the first lifting screw and the second lifting screw rotating, the first lifting screw and the second lifting screw drive the lifting platform up and down.

Regarding Claim 3, Labarre does not expressly teach, but Li teaches 
wherein the lifting mechanism includes a first lifting screw, i.e., first lifting rod (31), as illustrated in figures 9-11, with linear module (33) having screw (33a), sliding block (33b) and auxiliary slider (33c), a second lifting screw, i.e, second lifting rod (32) with second linear module (33) and second screw (33a), and a lifting platform, i.e., lifting forks (37, 42)as illustrated in figures 9-12, the first lifting screw (31, 33a) and the second lifting screw (32, 33a) are vertical set, as illustrated in figures 9 and 12, both sides of the lifting platform (37, 42) respectively match up the first lifting screw (31, 33a) and the second lifting screw (32, 33a), and in response to the first lifting screw (31, 33a) and the second lifting screw (32, 33a) rotating, the first lifting screw (31, 33a) and the second lifting screw (32, 33a) drive the lifting platform (37, 42) up and down, as mentioned at the English translation, under “specific executing examples”, paragraph 12, last sentence, that “(the) linear module 38 further comprises a third sub block and the third sub block slide block set on the screw Sanshang and moving up and down on the sliding three synchronization along the screw, the third sub slider and the third cross bar is connected with the second rod 40, the second rod 40 to increase the rigidity of the second transverse rod 39, a linear module 33, linear modules 36, three linear module 38 and linear module 41 are connected via a circuit with the controller”.  See figure 9, for example.

Regarding Claim 3, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the lifting mechanism includes a first lifting screw, a second lifting screw and a lifting platform, the first lifting screw and the second lifting screw are vertical set, both sides of the lifting platform respectively match up the first lifting screw and the second lifting screw, and in response to the first lifting screw and the second lifting screw rotating, the first lifting screw and the second lifting screw drive the lifting platform up and down, as taught by Li, in Labarre’s parking system for the purpose of driving the lifting mechanism (7, 9, 11, 13, 15) since both Li’s and Labarre’s apparatus’ have predictable structure with predictable function and Li’s lifting screw configuration would have been recognized by one of ordinary skill in the art as a direct substitute for Labarre’s jack and roller drive system.

Regarding Claim 4, Labarre teaches wherein a central part of the storage tray, i.e., the bottom/base of the parking installation illustrated in figure 1, has an installation position, and the lifting mechanism (7, 9, 11, 13, 15) is set at the installation position, noting for example, the jack (11) is set into the base at the bottom of the parking installation, and the lifting channel of the lifting mechanism is formed in the vertical direction of the installation position, as illustrated in figure 1.

Regarding Claim 5, Li teaches wherein (a) the guide limit rail, i.e., buffer seat (18) and first and second stanchions (19, 20, 29, 30) as illustrated in figures 3, 4 and 6-8, forms the bicycle parking space, the guide limit rail (19, 20, 29, 30) guides the bicycle carrying platform i.e., second frame (6), guide groove (6a) and groove (7), in and out (of) and limits the bicycle carrying platform (6,6a, 7).

Regarding Claim 12, see the rejection of Claim 2, above.
Regarding Claim 13, see the rejection of Claim 3, above.
Regarding Claim 14, see the rejection of Claim 4, above.
Regarding Claim 15, see the rejection of Claim 5, above.



Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labarre (EP 0394130 A1) in view of Li et al (CN 108222609 A) and further in view of Ayotte et al (US 2009/0301976 A1), further in view of Mills et al (US 2015/0008237 A1) and further in view of (Chang et al (CN 105692020 A).

Regarding Claims 6 and 16, Labarre teaches the system as described above.

Regarding Claim 6, Labarre teaches a rotating plate, i.e., turntable (17) noting that bicycle carrying platform (2) is located on top of said turntable (17), and supporting plate (51) as illustrated in figures 1, 2, 11 and 12.

Regarding Claim 6, Labarre does not expressly teach wherein the rotary platform includes a rotating plate, a translation screw, a push block, a supporting plate and a guide board, wherein the translation screw, the push block and the supporting plate are
installed on the rotating plate, the translation screw is set through the push block, the guide board is set on the both sides of the rotating plate, the supporting plate coordinates with the bicycle carrying platform, the supporting plate is attached to the guide board, and is located at the both sides of the push block, and the translation screw rotates, so that the push block moves and the push bicycle carrying platform moves.

Regarding Claim 6, Labarre does not expressly teach, but Chang teaches wherein the rotary platform includes a rotating plate (3), as illustrated in figures 1-4, a translation screw, i.e., moving platform screw (14), a push block, i.e., push plate (12), a supporting plate, i.e, the bracket near lifting motor (10), as illustrated in figures 3 and 4, and a guide board, i.e., groove (17), wherein the translation screw (14), the push block (12) and the supporting plate are
installed on the rotating plate (3), the translation screw (14) is set through the push block (12), i.e., via slider (16), as illustrated in figures 3 and 4, the guide board is set on the both sides of the rotating plate (3), noting that grooves (17) are located on both sides of the supporting plate, noting again figures 3 and 4 show that the supporting plate is inboard of the grooves (17), the supporting plate coordinates with the bicycle carrying platform, as taught by Li, the supporting plate is attached to the guide board, and is located at the both sides of the push block, and the translation screw (14) rotates, so that the push block (12) moves and the push(ing) (of the)  bicycle carrying platform (results in) moves (movement). 

Regarding Claim 6, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the rotary platform includes a rotating plate, a translation screw, a push block, a supporting plate and a guide board, wherein the translation screw, the push block and the supporting plate are
installed on the rotating plate, the translation screw is set through the push block, the guide board is set on the both sides of the rotating plate, the supporting plate coordinates with the bicycle carrying platform, the supporting plate is attached to the guide board, and is located at the both sides of the push block, and the translation screw rotates, so that the push block moves and the push bicycle carrying platform moves, as taught by Chang, in Labarre’s parking system for the purpose of pushing the bicycle carrying platform from the turntable onto the parking storage.  Note that since Chang and Labarre’s apparatus’ have predictable structure with predictable function, it would have been apparent to an ordinarily skilled artisan to have used Chang’s rotating plate, translation screw, push block, and guide board in combination with Labarre’s supporting plate to push Li’s taught bicycle carrying platform into the parking space.

Regarding Claim 16, see the rejection of Claim 6, above.

Claim(s) 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labarre (EP 0394130 A1) in view of Li et al (CN 108222609 A) and further in view of Ayotte et al (US 2009/0301976 A1), further in view of Mills et al (US 2015/0008237 A1), further in view of (Chang et al (CN 105692020 A) and further in view of Wang (CN 107060403 A).

Regarding Claims 7-10 and 16-20, Labarre teaches the system as described above.

Regarding Claim 7, Chang and Labarre teaches wherein the push block, as taught by Chang, and the bicycle carrying platform, as taught by Li, are detachably connected.

Regarding Claim 7, Labarre does not expressly teach the push block sets an electromagnet, the electromagnet attracts the bicycle carrying platform in response to being powered on, and the contact parts of bicycle carrying platform and push block are made of magnetic materials.

Regarding Claim 7, Labarre does not expressly teach, but Wang teaches the push block, i.e., electromagnetic push-pull mechanism (54), as illustrated in figures 5-9, sets an electromagnet, the electromagnet attracts the bicycle carrying platform (55) in response to being powered on, and the contact parts of bicycle carrying platform and push block are made of magnetic materials, i.e., induction iron block (62), noting the English translation of Wang states as follows.

It should be noted that, please refer to figure 5, the push-and-pull mechanism comprises a movement guide groove (51), front wheel fixing device (52), a rear wheel fixing device (53), electromagnetic push-pull mechanism 54, an underground fixing guide 55 and the bicycle frame clamping device 56, the underground fixing guide 55 and the carrier vehicle mechanism 3 aligned so that the electromagnetic push-pull mechanism 54 can drive the movement guide 51 in the underground fixing guide 55 and the carrier vehicle mechanism 3 between movement.
for example, in an embodiment, parking device running mobile guide 51 fixing the carrier vehicle mechanism 3 upper, when need to pick, the electromagnetic push-pull mechanism 54, the movement guide 51, is separated from the wheel guide groove B41, outdoor workers taken as the vehicle.
It should be noted that, please refer to figure 6-7, the electromagnetic push-pull mechanism 54 comprises an electromagnet, the electromagnet is electrified and absorbs the movement guide 51 is inductive iron block 62, the electromagnetic push-pull mechanism 54 is mounted on the chain 65 through the connecting plate 66, the motor drives the chain 65 to move through the gear.
It should be noted that, please refer to figure 8-9, the electromagnetic push-and-pull mechanism 54 and a movement guide 51 upper are respectively provided with mutually matched with the push rod 61 and the locking button push rod 63, the push rod 61 and the central line of the locking button push rod 63 collinear; when the said electromagnetic push-pull mechanism 54 in the power-on state, the push rod 61 is in an extended state, and pushes the locking button push rod 63 moves inward, the locking button push rod 63 and lock 71 is attached when the locking button push rod 63 in an extended state; the lock catch 71 in convex state.
Please refer to figure 8, the frame fixing lock 71 mounted on the inductive iron block 62 behind the catch 71 can be clamped in the wheel guide groove when the locking button push rod 63 extends, when the need of bicycle garage, push rod 61 pushing the locking button push rod 63 back to the state according to the specification shown in FIG. 9, lock 71 limiting function does not act.
as an example, in an embodiment, when the electromagnetic push-pull mechanism 54 is powered on, the push rod 61 out, so the locking button push rod 63 is pushed, the electromagnetic push-pull mechanism of magnet 54 is attracted to inductive iron block 62, when the motor assembly 64 rotates, a gear and a transmission chain 65 act together with the motor shaft joint, a chain 65 is welded with a connection plate 66, a chain 65 forward or backward connection is synchronous action. electromagnetic push-pull mechanism 54 is powered on, the latch 71 is opened, the magnet 62 absorbs the inductive iron block; the motor rotates clockwise, the chain 65 with the induction iron block 62 and the movement guide groove 51 moves to the right, whereupon movement guide 51 is drawn with movement to the underground fixing guide 55.
It should be noted that the underground fixing guide groove (55) is groove-shaped, the movement guide 51 can be accommodated wherein the electromagnetic push-and-pull mechanism 54 two sides equipped with two combined bearing wheel 67, which is recorded as a first combined bearing wheel 68 and a second combined bearing wheel 69, the two combined bearing wheel 67 can move along the underground fixed medial axis movement guide 55.
for example, in an embodiment, an underground fixing guide groove (55) is groove-shaped, combined bearing wheel 67 and the underground fixing guide 55 is fitted to be limited, it is necessary to ensure running along the track direction and to ensure movement guide groove 51 defined in the underground fixing guide 55 so as to avoid derailing and turning phenomenon, push-and-pull mechanisms share combined bearing wheel 67 is two, which are respectively welded on the electromagnetic push-pull mechanism 54 two side through a flange. a wheel guide groove through combined bearing wheel 67, can realize front and back shaft of bicycle movement in the wheel guide groove, a wheel guide groove structure can prevent digression and turning.
	Emphasis provided.

Regarding Claim 7, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the push block sets an electromagnet, the electromagnet attracts the bicycle carrying platform in response to being powered on, and the contact parts of bicycle carrying platform and push block are made of magnetic materials, as taught by Wang, in Labarre’s parking system for the purpose of pushing the bicycle carrying platform from the turntable onto the parking storage.  Note that since Wang and Labarre’s apparatus’ have predictable structure with predictable function, it would have been apparent to an ordinarily skilled artisan to have used Wang’s electromagnetic push-pull mechanism in combination with Labarre’s supporting plate to push Li’s taught bicycle carrying platform into Labarre’s parking space in a smooth and controlled manner with less friction and wear on parts due to the reduction in moving elements, thus reducing costs.

Regarding Claim 8, Labarre does not expressly teach wherein bicycle carrying platform comprises a bicycle placement plate, a front wheel clamping structure and a rear wheel clamping structure, and wherein the front wheel clamping structure and the rear wheel clamping structure are set in the bicycles placed plate.

Regarding Claim 8, Labarre does not expressly teach, but Li teaches wherein (the) bicycle carrying platform (6, 6a, 7) comprises a bicycle placement plate (4), a front wheel clamping structure (22a, 26a) and a rear wheel clamping structure (22a, 26a) as illustrated in figures 6-8, and wherein the front wheel clamping structure and the rear wheel clamping structure (22a, 26a) are set in the bicycles placed (placement) plate (4) as illustrated in figure 6, for example.


Regarding Claim 9, Labarre teaches wherein the storage tray is disk-shaped, and the bicycle parking space(s) (are) is distributed along the radial direction of the storage tray, as illustrated in figures 1 and 2.

Regarding Claim 10, Labarre does not expressly teach, wherein in response to a user wanting to park (the) bicycle, the vacant bicycle carrying platform is placed on the rotary platform, the lifting mechanism is raised to the ground, the bicycle is placed on the bicycle carrying platform, the bicycle carrying platform carrying the bicycle is lowered to the storage tray by the lifting mechanism, the rotary platform is rotated to dock with the corresponding vacant bicycle parking space, and the bicycle carrying platform on the rotary platform is pushed into the bicycle parking space, and wherein in response to a user taking a bicycle, the bicycle carrying platform carrying the bicycle is brought into the rotary platform, and the bicycle is transported to the ground by the lifting mechanism.

Regarding Claim 10, Labarre does not expressly teach, but Li teaches, wherein in response to a user wanting to park (the) bicycle, the vacant bicycle carrying platform (6, 6a, 7) is placed on the rotary platform (2), as taught by Labarre, the lifting mechanism (7, 9, 11, 13), as taught by Labarre, is raised to the ground, i.e., the level of concrete slab (33), as illustrated in figure 1 of Labarre, the bicycle is placed on the bicycle carrying platform (2) of Labarre, the bicycle carrying platform carrying the bicycle is lowered to the storage tray by the lifting mechanism (7, 9, 11, 13), as taught by Labarre, the rotary platform, i.e, turntable (17) of Labarre, is rotated to dock with the corresponding vacant bicycle parking space (5), as taught by Labarre, and the bicycle carrying platform (6, 6a, 7), as taught by Labarre, on the rotary platform, i.e, turntable (17) of Labarre, is pushed into the bicycle parking space (5) of Labarre, and wherein in response to a user taking a bicycle, the bicycle carrying platform (6, 6a, 7) as taught by Li, carrying the bicycle is brought into the rotary platform (2) as taught by Labarre, and the bicycle is transported to the ground (33) by the lifting mechanism (7, 9, 11, 13) as taught by Labarre.

Regarding Claim 16, see the rejection of Claim 6, above.
Regarding Claim 17, see the rejection of Claim 7, above.
Regarding Claim 18, see the rejection of Claim 8, above.
Regarding Claim 19, see the rejection of Claim 9, above.
Regarding Claim 20, see the rejection of Claim 10, above.

Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ikeda ‘754 is cited as another bicycle parking device used for parking bikes underground, as illustrated in figures 15.  Note server (200), as illustrated in figure 4, for example, which keeps track of system data, for example, as mentioned in flowcharts illustrated in figures 6 and 7, for example. 

Zhan ‘261 is cited as another bicycle parking device used for parking bikes underground, as illustrated in figures 1-5.

Ding ‘579 is cited as another bicycle parking device used for parking bikes underground, as illustrated in figures 1-6.

Mu ‘101 is cited as another bicycle parking device used for parking bikes underground, as illustrated in figures 1-19.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


August 26, 2022